Citation Nr: 1517815	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for left foot drop, to include as secondary to a lumbar spine disability.  

4.  Entitlement to a higher initial disability rating for service-connected prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from May 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California and Nashville, Tennessee, respectively.  The RO denied the back, leg, and foot claims in the May 2006 decision and assigned the initial rating for prostate cancer in the November 2013 decision.  

The Board denied this appeal as to the back, leg, and foot claims in a July 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 decision, the Court vacated the Board decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded this case to the AOJ specifically directing the AOJ to provide the Veteran with an orthopedic/neurological examination by an appropriate specialist.  In June 2010, the Veteran underwent the requested examination.  The physician who examined him did not list her area of expertise.  She diagnosed degenerative disc disease of the lumbar spine and provided the following opinion:  

It is not caused by or a result of any injuries or treatments in service because STRs silent for any back injury and chronic back pain, except veteran marking "seldom" to question about back pain in 3/79.  Prior to that STRs silent for back condition, in fact veteran indicated that he did not have back pain, repeatedly; this does not match Dr. Spain's statements that veteran was treated by him from late 1968 to late 1978 for back condition.  

In the April 2014 decision, the Court determined that the Board failed to ensure substantial compliance with its April 2010 Remand directive, given that there was no indication of the examiner's area of expertise.  In the FACTS section of the decision, the Court stated as follows:

Dr. [the VA examiner] diagnosed degenerative disc disease of the lumbar spine and concluded that it "was not caused by or a result of injuries or treatments in service because [[the Veteran's] service treatment records are] silent for any back injury or chronic back pain."  The Court directed that on remand, the Board must obtain a new VA examination that offers a well reasoned opinion as to the etiology of his current lumbar spine disability.  

The Court found the June 2010 examination inadequate because "her [the examiner's] opinion is completely devoid of any rationale beyond the fact that [the Veteran's] service treatment records are "silent for any back injury and chronic back pain.""  

The Veteran seeks service connection for a right leg disability and left foot drop a secondary to the low back condition.  The Court determined that these claims are inextricably intertwined with the back claim and must therefore also be remanded.  The Board notes that the June 2010 examination report contains a positive nexus opinion linking the knee and foot disabilities to the back disability.  

In a February 2015 statement, the Veteran reported that he receives medical treatment the Pensacola, Florida VA Medical Center (VAMC) and the Biloxi, Mississippi VAMC and that the record before the agency shows that the last records were printed in April 2008.  On remand, the AOJ must obtain the records of VA treatment since April 2008 and associate them with the claims file.  

The RO granted service connection for prostate cancer in the November 2013 decision and assigned a 100 percent rating effective December 13, 2012 and then a 20 percent rating from May 30, 2013.  In December 2013, the RO received from the Veteran a Notice of Disagreement with the rating assigned.  Review of the claims file fails to show that a statement of the case has been issued in response to this Notice of Disagreement.  As such, a remand is required so that the RO can furnish a statement of the case to the Veteran and his representative.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a statement of the case to the Veteran and his representative in response to the Veteran's December 2013 notice of disagreement with the disability rating assigned for prostate cancer in the November 2013 rating decision.  Return that issue to the Board only if the Veteran files a timely substantive appeal.

2.  Obtain all records of treatment of the Veteran at the Pensacola, Florida VAMC and the Biloxi, Mississippi VAMC since April 2008 and associate the records with the claims file.  


3.  After the VAMC records are associated with the claims file, ensure that the Veteran is scheduled for a compensation and pension examination with regard to his lumbar spine disability claim.  The examination must be conducted by a physician specializing in orthopedics and must indicate on the examination report that he or she is a physician specializing in orthopedics.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder had onset during his active service or was caused by his active service.  It is noted that the Veteran asserts that he injured his back during active service but, due to peer pressure, he sought treatment by a chiropractor, Dr. Spain, rather than by military medical personnel.   The examiner must provide a well reasoned explanation to support any conclusion reached.  

The examiner is cautioned that if a negative opinion is provided, an explanation based solely on the lack of mention of any back injury or chronic back pain in the service treatment records and the fact that this does not agree with a private chiropractor's report will not be considered an adequate rationale, pursuant to the Court's April 2014 decision in this case.  This caution is not intended to influence the examiner's conclusion; the Board requires an unbiased opinion based on application of medical principles to examination results, interview with the Veteran, and the evidence in the claims file  

4.  This is a complex case back from the Veteran's Court - the medical opinion should be reviewed in great detail.  Then, readjudicate the claims of entitlement to service connection for a lumbar spine disability, a right leg disability, and left foot drop.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning these issues to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




